Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/01/2021 have been fully considered but are not persuasive to overcome the rejection.  However, the claimed amendment has raised new rejections as shown below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13 & 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chelian (20170361462) in view of Graham (20150345962).
With regard to claim 1, Chelian discloses a processor-implemented method, the method comprising: 
quantifying an availability risk associated with one or more predicted events on a user's schedule (the robot performs functions of holding, transporting for assisting user, 
finding an availability window for scheduling each of the one or more events on the user's schedule (executing time, data for the robot performing the assistance, see at least [0035]+); 
navigating at least one driverless vehicle based on scheduling at least one time to perform at least one predicted task (a mavigation unit 118 performs navigation functions based on the user’s schedule, see at least [[0035]-[0039]+), wherein the performing includes automatically returning to the location from which the at least one driverless vehicle departed, and wherein the scheduling is based at least on the availability risk (calculating travel time, distance to the execution location from the current location of the robot 104 which performs automatically arrive to the requested location, see at least [[0078]-[0080]+).
Chelian fails to teach a buffer time that is based on environmental data, wherein the environmental data comprises traffic data and weather data.
Graham discloses an electronic vehicle which automatically incorporating a user’s calendar into a vehicle’s navigation system (see the abstract).  The vehicle’s navigation system calculates a sufficient travel time allotted based on the traffic data in order the vehicle can be driven to the departure location (see at least [0045]-[0051]+).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Chelian by including calculating a sufficient travel time allotted based on the traffic data in order the vehicle can be driven to the departure location as taught by Graham.  The combination of Chelian and Graham is an adapted driverless vehicle is controlled to return to the location based on the user’s scheduling. 

With regard to claim 2, Chelian teaches that the method of claim 1, wherein the availability risk is a likelihood that the user will need to use the driverless vehicle at a given time  (user expects to uses the autonomous platform at a specific time, see at least [0069]-[0070]+).  


With regard to claim 3, Chelian teaches that the method of claim 1, wherein the availability risk is quantified based on prompting the user for information regarding when the user expects to use the driverless vehicle (user expects to uses the autonomous platform at a specific time, see at least [0069]-[0070]+).  

With regard to claim 4, Graham teaches that the method of claim 1, wherein the availability risk is assigned to one or more of the one or more events occurring within a window of time within which the driverless vehicle will require servicing or refueling (see at least [0035]-[0037]+.  

With regard to claim 5, Chelian teaches that the method of claim 1, wherein the buffer time comprises a time before the driverless vehicle departs to complete the predicted task or after the predicted task is completed (extract the execution time, see at least [0068]-[0070+).  

With regard to claim 6, Chelian teaches that the method of claim 1, further comprising: inferring the presence of one or more unscheduled events based on one or more past trends in the location of the driverless vehicle (the robot may execute the activation request to deliver the meal at 11:57 am so that the robot 104 arrives at the sofa area by 12:00pm, see at least [0078]+).  

With regard to claim 8, Chelian discloses a computer system, the computer system comprises one or more driverless vehicles, one or more processors, one or more computer- readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories (robot 104 comprises a processor 112, a memory 114, a navigation unit 118, and etc. as shown in Fig.1), wherein the computer system is capable of performing a method comprising: 
quantifying an availability risk associated with one or more predicted events on a user's schedule (the robot performs functions of holding, transporting for assisting user, see at least [0032]+, assesses the user’s schedule to predict events, see at least [0035]+); 
finding an availability window for scheduling each of the one or more events on the user's schedule (executing time, data for the robot performing the assistance, see at least [0035]+); 
(a mavigation unit 118 performs navigation functions based on the user’s schedule, see at least [[0035]-[0039]+), wherein the performing includes automatically returning to the location from which the at least one driverless vehicle departed, and wherein the scheduling is based at least on the availability risk (calculating travel time, distance to the execution location from the current location of the robot 104 which performs automatically arrive to the requested location, see at least [[0078]-[0080]+).
Chelian fails to teach a buffer time that is based on environmental data, wherein the environmental data comprises traffic data and weather data.
Graham discloses an electronic vehicle which automatically incorporating a user’s calendar into a vehicle’s navigation system (see the abstract).  The vehicle’s navigation system calculates a sufficient travel time allotted based on the traffic data in order the vehicle can be driven to the departure location (see at least [0045]-[0051]+).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Chelian by including calculating a sufficient travel time allotted based on the traffic data in order the vehicle can be driven to the departure location as taught by Graham.  The combination of Chelian and Graham is an adapted driverless vehicle is controlled to return to the location based on the user’s scheduling. 

With regard to claim 9, Chelian teaches that the computer system of claim 8, wherein the availability risk is a likelihood that the user will need to use the driverless vehicle at a  (user expects to uses the autonomous platform at a specific time, see at least [0069]-[0070]+).    

With regard to claim 10, Chelian teaches that the computer system of claim 8, wherein the availability risk is quantified based on prompting the user for information regarding when the user expects to use the driverless vehicle (user expects to uses the autonomous platform at a specific time, see at least [0069]-[0070]+).  
  
With regard to claim 11, Graham teaches that the computer system of claim 8, wherein the availability risk is assigned to one or more of the one or more events occurring within a window of time within which the driverless vehicle will require servicing or refueling  (see at least [0035]-[0037]+.  

With regard to claim 12, Chelian teaches that the computer system of claim 8, wherein the buffer time comprises a time before the driverless vehicle departs to complete the predicted task or after the predicted task is completed (extract the execution time, see at least [0068]-[0070+).  

With regard to claim 13, Chelian teaches that the computer system of claim 8, further comprising: inferring the presence of one or more unscheduled events based on one or more past trends in the location of the driverless vehicle (the robot may execute the activation request to deliver the meal at 11:57 am so that the robot 104 arrives at the sofa area by 12:00pm, see at least [0078]+).  


With regard to claim 15, Chelian discloses a computer program product, the computer program product comprising: one or more computer-readable tangible storage medium and program instructions stored on at least one of the one or more tangible storage medium, the program instructions executable by a processor to cause the processor to perform a method comprising: 
quantifying an availability risk associated with one or more predicted events on a user's schedule (the robot performs functions of holding, transporting for assisting user, see at least [0032]+, assesses the user’s schedule to predict events, see at least [0035]+); 
finding an availability window for scheduling each of the one or more events on the user's schedule (executing time, data for the robot performing the assistance, see at least [0035]+); 
navigating at least one driverless vehicle based on scheduling at least one time to perform at least one predicted task (a mavigation unit 118 performs navigation functions based on the user’s schedule, see at least [[0035]-[0039]+), wherein the performing includes automatically returning to the location from which the at least one driverless vehicle departed, and wherein the scheduling is based at least on the availability risk (calculating travel time, distance to the execution location from the current location of the robot 104 which performs automatically arrive to the requested location, see at least [[0078]-[0080]+).

Graham discloses an electronic vehicle which automatically incorporating a user’s calendar into a vehicle’s navigation system (see the abstract).  The vehicle’s navigation system calculates a sufficient travel time allotted based on the traffic data in order the vehicle can be driven to the departure location (see at least [0045]-[0051]+).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Chelian by including calculating a sufficient travel time allotted based on the traffic data in order the vehicle can be driven to the departure location as taught by Graham.  The combination of Chelian and Graham is an adapted driverless vehicle is controlled to return to the location based on the user’s scheduling. 
  
With regard to claim 16, Chelian teaches that the computer program product of claim 15, wherein the availability risk is a likelihood that the user will need to use the driverless vehicle at a given time (user expects to uses the autonomous platform at a specific time, see at least [0069]-[0070]+). 

With regard to claim 17, Chelian teaches that the computer program product of claim 15, wherein the availability risk is quantified based on prompting the user for information regarding when the user expects to use the driverless vehicle (user expects to uses the autonomous platform at a specific time, see at least [0069]-[0070]+).  
 

With regard to claim 18, Graham teaches that the computer program product of claim 15, wherein the availability risk is assigned to one or more of the one or more events occurring within a window of time within which the driverless vehicle will require servicing or refueling (see at least [0035]-[0037]+)  

With regard to claim 19, Chelian teaches that the computer program product of claim 15, wherein the buffer time comprises a time before the driverless vehicle departs to complete the predicted task or after the predicted task is completed (extract the execution time, see at least [0068]-[0070+).  


With regard to claim 20, Chelian teaches that the computer program product of claim 15, further comprising: inferring the presence of one or more unscheduled events based on one or more past trends in the location of the driverless vehicle (the robot may execute the activation request to deliver the meal at 11:57 am so that the robot 104 arrives at the sofa area by 12:00pm, see at least [0078]+).  

Prior Arts Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Relley (20190232974) discloses  a system for customizing motion characteristics of an autonomous vehicle for a user (see the abstract).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NGA X NGUYEN/Primary Examiner, Art Unit 3662